Citation Nr: 1414999	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-09 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to claimed herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from February 1987 to December 1999, and confirmed active duty for training (ACDUTRA) with the Mississippi Army National Guard from May 1986 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claim was before the Board in November 2013 and was dispatched to the Veterans Health Administration (VHA) for additional development.  All requested actions have been accomplished.

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active service and/or a period of ACDUTRA.  

2.  The Veteran's current diabetes is not causally related to active service or to a period of ACDUTRA, and did not have onset within the first post-service year; the evidence of record establishes that the disorder is most likely the result of post-service weight gain.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), Veterans Claims Assistance Act of 2000 (VCAA) notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, in a May 2007 letter, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the Veterans of Foreign Wars of the United States (VFW), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was provided with an expert review and associated opinion from an internist with the Veterans Health Administration (VHA) which addressed his contentions, and it is adequate to resolve the contended issue.  There is no indication of any additional relevant evidence that has not been obtained, and here is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms.  However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases"  listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with diabetes mellitus.  Such a disorder is listed as an example of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, either a nexus to service or a continuity of symptomatology must be demonstrated by the evidence if the Veteran is to obtain service connection for his claimed disorder on a direct basis.  Id.  

Further, as a listed "chronic disease," if diabetes is manifested to a compensable degree within the first post-service year, service connection will be awarded on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Also, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including type II diabetes, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

Analysis

The Veteran in this case had fairly lengthy service in the U.S. Army from the 1980s through the 1990s, with one period of confirmed ACDUTRA with the National Guard in 1986.  He contends, in essence, that he was stationed at Ft. McClellan, Alabama during his service (either while on active duty with the Army or as part of his ACDUTRA with the National Guard) and that during that duty, he was exposed to herbicides and various other toxins.  He attributes this exposure to the development of current diabetes, and alternatively, alleges that he incurred current diabetes while on active duty.  

Indeed, for those Veterans who have had service within the territorial borders (and inland waterways) of Vietnam between 1962 and 1975, there exists a presumption of service connection for type II diabetes should such a disease ever manifest.  See 38 C.F.R. §§ 3.307, 3.309; Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008).  Clearly, as the Veteran did not enter service until the 1980s, and as he never served in Vietnam, he is not entitled to this presumption.  Nonetheless, the Board must consider his claims on a direct basis, and should there be a demonstrated exposure to herbicides in active service, a link to diabetes could be, potentially, be shown.  

Simply put, the evidentiary record does not establish that the Veteran was exposed to herbicides during his alleged service at Ft. McClellan or at any other period during his active duty.  At the outset, it is not readily clear that the Veteran did have service at Ft. McClellan.  Indeed, his confirmed ACDUTRA for Basic Combat Training was performed at Ft. Dix, New Jersey, and the active duty personnel records demonstrate that the Veteran was assigned to units at Ft. Drum, New York, Schofield Barracks, Hawaii, and Ft. Hood, Texas.  That the Veteran might have had some cause to have had temporary assignment to Ft. McClellan is, however, not outside of the realm of possibility, and there is no real question as to the credibility of the assertion that some service was performed there.  

With respect to that installation, it is noted that Ft. McClellan was, during its time as an active military base, the site of training for the Army Chemical Corps (the Veteran was a cook who did not perform duties with Chemical units).  The Veteran has sited copies of proposed legislation introduced in the U.S. House of Representatives (House) which purports to establish a registry of personnel potentially exposed to a variety of chemicals and other agents used at that facility.  Additionally, he has submitted an internet article of unverified origins which lists a litany of chemicals allegedly utilized at Ft. McClellan (and that vaguely suggests some potential "unknown" health effects associated with such exposure).  The article does not specifically mention the Veteran's service, and is hardly an unequivocal establishment of medical link between any toxin exposure at Ft. McClellan and the onset of his diabetes. 

Indeed, there is no current and validly-passed statute (or regulation promulgated to enforce such a statute) that identifies a causal link between exposure to herbicides or other toxins and the development of diabetes in soldiers stationed at Ft. McClellan.  The cited House bill was not passed by a majority of both chambers of Congress and signed into law (or passed by 2/3 majority over Presidential veto).  See U.S. Const. Art. 1, § 7.  There thus exists no legally-binding registry of "exposed" Veterans, and as regards to any proposed legislation, the Veteran has not provided evidence to show that his name would be on such a list should such a registry ever enter into the Federal law canon. 

Further, the Veteran has not submitted any evidence to demonstrate that herbicides were used at that base during his time of active service.  The Veteran did submit an unrelated Board decision which conceded that another Veteran had exposure to herbicides at Ft. McClellan in 1969.  Notwithstanding the fact that Board decisions are not precedential, even if the Board was to consider this as evidence of herbicide exposure occurring at the facility, it would be at a time many years prior to the Veteran's verified active service at any military facility.  See 38 C.F.R. § 20.1303.  Indeed, while it is potentially apparent that, during the Vietnam War, tactical herbicides were used/tested at Ft. McClellan, such a fact would place any potential exposure to herbicides approximately twenty years prior to the Veteran's term of service in the Army and National Guard.  Accordingly, the Board cannot concede that there is any direct evidence of herbicide exposure for this Veteran.  

The Board, in reviewing the claim, notes that the Veteran did have an isolated incident of elevated blood glucose in October 2000, which was within a year of his discharge from active service.  Given this finding, the Board dispatched the claim to an expert in internal medicine at the Milwaukee, Wisconsin VA Medical Center (VAMC).  This physician with the Veterans Health Administration (VHA) reviewed the claims file extensively, and proffered an opinion as to the likely etiology of the Veteran's diabetes.  

Essentially, the VHA doctor noted that the Veteran did not have that many blood glucose checks documented in his service treatment records as, in accordance with complaints forwarded for other issues, there was no indication of an abnormality in blood glucose which would mandate such testing.  The blood testing that was done in active service revealed glucose readings in the 80s and 90s which, in the physician's words, were "all in the normal range."  

With respect to the finding of 112 in October 2000, the VHA physician first noted that it was unclear as to if the reading was fasting or non-fasting; however, given that there were multiple normal blood glucose readings at the time proximate to the finding, it was "most likely that this was a non-fasting serum glucose."  The physician continued in his analysis of the disability picture by indicating that the Veteran demonstrated a gradual increase in weight throughout the period of service.  For instance, in 1991, the Veteran's weight was 197 pounds, with his weight at service separation in 1999 being 220 pounds.  The Veteran did, however, meet height/weight standards on active duty as his body fat testing was within acceptable limits.  Following discharge, however, the Veteran's weight has continued to "increase substantially," and VA clinical records were noted to include a weight of 245 pounds and a "diagnosis of obesity."  Significantly, the assessment of "obesity" occurred at a time considerably after service separation  

The VHA internist noted that weight gain is a "significant" overall risk factor for the development of diabetes.  Indeed, it was expressly stated that "most individuals who develop type II diabetes don't develop [it] until they experience significant weight gain."  The physician went on to state that "it is my opinion that [the Veteran] did not develop diabetes while on active duty, but developed [it] when he began to experience significant weight gain after leaving military service."  The isolated reading noted in 2000 was deemed to not be evidence of diabetes "given that there are several other readings before and after that isolated reading, suggesting that he was not fasting when he had that test."  Indeed, "the isolated reading would, in itself, not have prompted a diagnosis of diabetes," but instead, would have prompted "repeat fasting blood glucose tests."  As "subsequent [blood glucose readings] were normal," there was, in this clinician's expert opinion, no substantiated diagnosis of diabetes in service or within the first post-service year.  

This opinion is thorough and well-rationalized, and is based on a specific review of the Veteran's blood glucose readings and other medical history from service to the present.  The examiner has, in noting the significant post-service weight gain, provided an alternative explanation to the etiology for diabetes that is consistent with, what the doctor noted to be, "most" of the affected population of type II diabetics.  Further, the in-service blood glucose readings were noted to be normal, and the internist confirmed that there were no symptoms present in service which would have alerted medical personnel to the potential onset of diabetes.  The opinion is highly probative in addressing the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and when sound reasoning exists for the conclusion (not the mere fact that the claims file was reviewed)).  

The Veteran has submitted an opinion from his VA nurse practitioner (NP), dated in March 2014, which states that "Veterans may have been exposed to Agent Orange" during the "Veteran's service between May-July 1985" at Ft. McClellan.  Because of this, it is implied in her letter that the Board should consider the "exposure" as enough to trigger the presumption of service connection for diabetes as due to herbicide exposure. 

While the Board is not competent to make medical determinations on its own without being in violation of jurisprudential precedent, the "fact" attested to by this NP is not medical in nature.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). Indeed, she has, without citing evidence for her assessment, made an evidentiary finding of fact purporting to establish the Veteran's claimed exposure to herbicides at Ft. McClellan.  This is not within her area of expertise, as the Board, being the final arbiter on legal and evidentiary matters, has final administrative say on such a matter.  

At any rate, in this case, it is noted that while there is one entry in the National Guard records purporting to show ACDUTRA between May and July 1985, it is clear that such an annotation was a typographical error.  This is due to the first DD Form 214 of record, which shows that the Veteran performed his initial training with the National Guard (Basic Combat Training) between May and July 1986.  Even assuming, however, that the NP made a mistake in her assessment by one year, it is further noted that the DD Form 214 documenting the 1986 ACDUTRA period establishes that such duty was performed at Ft. Dix, New Jersey.  Thus, even if the Board were to concede the presence of herbicides at Ft. McClellan in 1986 (which it does not), the Veteran was not at that base during this time.  Accordingly, this NP's opinion is of very minimal probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (in Kowalski, the U.S. Court of Appeals for Veterans Claims also cited its decisions in Swann v. Brown, 5 Vet. App. 229, 233 (1993), and Reonal v. Brown, 5 Vet. App. 458, 461 (1993), in reaffirming that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion).

Given the minimal evidentiary worth of the March 2014 NP's opinion in contrast to the well-rationalized and detailed December 2013 VHA internist's opinion, the Board must assign a higher probative value to the earlier assessment.  Such an opinion is decidedly against the Veteran's contentions, as it explains that post-service weight gain is the likely causative factor for the onset of current diabetes, and that the one, isolated blood glucose reading of 112 was not enough to trigger a diagnosis of a diabetic condition.  The Veteran's allegations have been considered; however, he, as a layperson, is not competent to address something as complex in nature as the etiology of diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Put more succinctly, the competent and credible evidence of record establishes that current diabetes did not at least as likely as not have causal origins in active service.  As this is the case, the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to claimed herbicide exposure, is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


